DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-13 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being obvious in view of Lohmann et al. (US 2015/0061602 – hereinafter “Lohmann”) and Yoshitomi (US 2020/0091541).

Per claim 1, Lohmann teaches a method of testing a battery, comprising:
a step A1 of preparing a test target battery that is to be tested, the battery including an electrode assembly, the electrode assembly (Fig. 1; electrochemical cell 101; ¶36) including a positive electrode active material layer (Fig. 1; cathode 106; ¶37), a negative electrode active material layer (Fig. 1; anode 102; ¶36), and an insulating layer (Fig. 1; separator 110; ¶39) 
a step A2 of measuring magnetism when applying an electric current to the test target battery; a step A3 of obtaining a current distribution of the test target battery based on the magnetism measured in the step A2 (A current density distribution for an electrochemical cell 101 is obtained via a flexible 2D magnetic sensor foil 112 comprising a plurality of sensors 116 (Fig. 1; ¶40 and 56)), and
a step A4 of comparing the current distribution of the test target battery that is obtained in the step A3 with a normal current distribution that is prepared in advance, with predetermined reference positions being aligned with each other (The detected current density distribution is compared to a reference distribution stored in a battery management system for the purpose of tracking local changes in cell resistance over time (¶56)).

However, Lohmann does not explicitly teach the method wherein an outer case encloses the electrode assembly.  In contrast, Yoshitomi teaches a fuel cell module 10 wherein power generation cells 20 are held in a stack case 14 (Fig. 2; ¶20).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Lohmann such that cell is accommodated in a case.  One of ordinary skill would make such a modification for the purpose of holding and protecting a power generation member (Yoshitomi; Fig. 2; ¶20).

Per claim 5, Lohmann in view of Yoshitomi teaches the method according to claim 1, wherein the electrode assembly includes a cut-out disposed at a predetermined position and having a predetermined shape (The electrochemical cell 101 includes a cut-out which is construed as the empty space between the copper current collector 104 and the aluminum current collector 108 in Figure 2 of Lohmann).

Per claim 6, Lohmann in view of Yoshitomi teaches the method according to claim 1, wherein the insulating layer is a solid electrolyte layer (Lohmann; ¶39).

6.	Claims 7-12 are rejected under 35 U.S.C. 103 as being obvious in view of Mohri et al. (US 2004/0095127 – hereinafter “Mohri”) and Yoshitomi.

Per claim 7, Mohri teaches a battery (Fig. 1; fuel cell system 11; ¶25) comprising: an electrode assembly (Fig. 2; membrane electrode assembly 14; ¶30) including a positive electrode active material layer (Fig. 2; cathode 30; ¶30), a negative electrode active material layer (Fig. 2; anode 28; ¶30), and an insulating layer (Fig. 2; membrane 26; ¶30) interposed between the positive electrode active material layer and the negative electrode active material layer; and a magnetic material (Fig. 3; ferrite core 60; ¶38) disposed at a predetermined position, the magnetic material being not involved in an electrochemical reaction of the battery (The current density measuring apparatus 10 includes a plurality of current sensors 66 that each comprise a Hall element 64 and a ferrite core 60 (Fig. 3; ¶38)).

However, Mohri does not explicitly teach the battery wherein an outer case accommodates the electrode assembly.  In contrast, Yoshitomi teaches a fuel cell module 10 wherein power generation cells 20 are held in a stack case 14 (Fig. 2; ¶20).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the battery of Mohri such that fuel cell system 11 is accommodated in a case.  One of ordinary skill would make such a modification for the purpose of holding and protecting a power generation member (Yoshitomi; Fig. 2; ¶20).

Per claim 8, Mohri in view of Yoshitomi teaches the battery according to claim 7, wherein the magnetic material is attached at a predetermined position on the electrode (The ferrite core 60 is attached at a predetermined position on the membrane electrode assembly 14 via layers 16, 50, and 52 (Mohri; Fig. 2)).

Per claim 9, Mohri in view of Yoshitomi teaches the battery according to claim 7, wherein the magnetic material is: at least one material selected from the group consisting of Ni, Co, Fe, Nd, Mn, Sm, Y, Zr, and Cr; an alloy containing the at least one material; or a composite material containing the at least one material (A ferrite core 60 is provided (Mohri; ¶38)).

Per claim 10, Mohri in view of Yoshitomi teaches the battery according to claim 7, wherein the insulating layer is a solid electrolyte layer (The membrane 26 is a solid electrolyte layer (Mohri; ¶30)).

Per claim 11, Mohri teaches a battery (Fig. 1; fuel cell system 11; ¶25) comprising: an electrode assembly (Fig. 2; membrane electrode assembly 14; ¶30) including a positive electrode active material layer (Fig. 2; cathode 30; ¶30), a negative electrode active material layer (Fig. 2; anode 28; ¶30), and an insulating layer (Fig. 2; membrane 26; ¶30) interposed between the positive electrode active material layer and the negative electrode active material layer; wherein the electrode assembly includes a cut-out disposed at a predetermined position and having a predetermined shape (Passages 20a-b and 22a-b are provided in the membrane 26 (Fig. 2)).
However, Mohri does not explicitly teach the battery wherein an outer case encloses the electrode assembly.  In contrast, Yoshitomi teaches a fuel cell module 10 wherein power generation cells 20 are held in a stack case 14 (Fig. 2; ¶20).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the battery of Mohri such that fuel cell system 11 is enclosed in a case.  One of ordinary skill would make such a modification for the purpose of holding and protecting a power generation member (Yoshitomi; Fig. 2; ¶20).

Per claim 12, Lohmann in view of Yoshitomi teaches the battery according to claim 11, wherein the insulating layer is a solid electrolyte layer (The membrane 26 is a solid electrolyte layer (Mohri; ¶30)).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohmann.

Per claim 13, Lohmann teaches a battery testing apparatus comprising:
a first memory storage unit storing a current distribution of a test target battery that is to be tested; a second memory storage unit storing a normal current distribution related to the test target battery (A current density distribution for an electrochemical cell 101 is obtained via a flexible 2D magnetic sensor foil 112 comprising a plurality of sensors 116.  The detected current density distribution is compared to a reference distribution stored in a battery management system (Fig. 1; ¶40 and 56)); and
a processing unit, wherein: the current distribution of the test target battery stored in the first memory storage unit and the normal current distribution stored in the second memory storage unit are configured to establish respective reference positions; and the processing unit is configured to detect an abnormality in the test target battery based on a result obtained by comparing the current distribution of the test target battery with the normal current distribution of (The detected current density distribution is compared to a reference distribution stored in a battery management system for the purpose of tracking local changes in cell resistance over time.  Therefore, abnormality can be detected and the safety of the system can be maintained (¶56)).

Claim Objections
8.	Claims 6, 10, and 12 are objected to due to the following informality.
	In line 1 of each of claims 6, 10, and 12, the word “claims” should be revised to “claim.”
9.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 2, the prior art of record is silent on the method according to claim 1 wherein the test target battery includes a magnetic material disposed at a predetermined position inside the outer case, for establishing the reference position.  Claims 3-4 are consequently objected to due to their dependence on claim 2.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852